Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given telephonically by Mikhail Murshak on November 6th, 2021
The application has been amended as follows:

	In the claims:

	In claim 1, line number 14: please insert the phrase, “wherein the luminescent paint comprises a solvent selected from the group consisting of acetone, toluene, ethyl acetate, butyl acetate, dimethylformamide, xylene, benzyl alcohol, methylisobutyl ketone, cyclopentanone, dimethyl carbonate, water, and combinations thereof”, after the phrase, “the colored luminescent paint overlap” and before the period.

	In claim 13, line number 6: please delete the phrase, “, and wherein the solvent solution includes a member selected from the group consisting of acetone, toluene, ethyl acetate, butyl acetate, dimethylformamide, xylene, benzyl alcohol, methylisobutyl ketone, cyclopentanone, dimethyl carbonate, water, and combinations thereof”, after the phrase, “within one hour of application” and before the period.

	In claim 20, line number 14: please insert the phrase, “wherein the plurality of colored luminescent paints each comprise a solvent selected from the group consisting of acetone, toluene, ethyl acetate, butyl acetate, dimethylformamide, xylene, benzyl alcohol, methylisobutyl ketone, cyclopentanone, dimethyl carbonate, water, and combinations thereof”, after the phrase, “the colored luminescent paint that are the same” and before the period.

	In claim 24, line number 17: please delete the phrase, “wherein the colored luminescent paint is not red” and replace it with the phrase, “wherein the colored luminescent paint comprises a dye solution and an acrylic resin solution, wherein the dye solution is in a ratio between 1:2 to 2:1 to the acrylic resin solution”.


Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 1, a skilled artisan would not have found it obvious to have an energy harvesting system comprising:
(a)	a waveguide operable for trapping at least some light energy, the waveguide defining a surface and an edge;
(b)	a photovoltaic cell coupled to the surface or the edge of the waveguide and configured to receive light energy; and 
(c)	a colored luminescent paint having a combination of at least a first luminophore component and a pigment component; 

wherein the combination of the pigment component and the first luminophore component defines an absorptive color and a luminescent color of the colored luminescent paint, and
wherein the absorptive color and the luminescent color of the colored luminescent paint overlap;
wherein the luminescent paint comprises a solvent selected from the group consisting of acetone, toluene, ethyl acetate, butyl acetate, dimethylformamide, xylene, benzyl alcohol, methylisobutyl ketone, cyclopentanone, dimethyl carbonate, water, and combinations thereof.
Although Debije et al. (US 2012/0118381 A1) teaches an energy harvesting system (Figure 5 & Paragraph 0131) comprising:
a waveguide operable for trapping at least some light energy, the waveguide defining a surface and an edge (Figure 5, waveguide);
a photovoltaic cell coupled to the edge of the waveguide (Figure 5, PV);
a colored luminescent paint (Paragraph 0064, 0149 & 0202) wherein the colored luminescent paint is configured to be applied and adhere to the surface of the waveguide and redirect light energy to the photovoltaic cell (Figure 5, dye layer & Paragraph 0131 – its noted that the dye is present in a cross-linked polymer host that’s applied to the top of the waveguide, this reads on the limitation of, “a solidified colored luminescent paint”).
In regards to the limitation that the colored luminescent paint has, “wherein the combination of the pigment component and the first luminophore component defines an absorptive color and a luminescent color of the colored luminescent paint, and wherein the absorptive color and the luminescent color of the colored luminescent paint overlap”.  Applicant discloses that the colored 
Debije et al. teaches that the colored luminescent paint can be a red paint comprising the material “BASF Lumogen F Red 305” (Paragraph 0064).
A skilled artisan would not have had a reason for the above stated limitations, therefore the energy harvesting system as claimed in claim(s) 1-8, 10-13, 15-16 and 25 is novel and non-obvious in view of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 20, a skilled artisan would not have found it obvious to have an educational energy harvesting kit comprising:
(a)	a waveguide formed of a polymer material and operable for trapping at least some light energy, the waveguide defining a surface and an edge;
(b)	a removable photovoltaic cell adapted to be coupled to a surface or edge of the waveguide; and
(c)	a plurality of colored luminescent paints, 
wherein the plurality of colored luminescent paints is are each configured to be applied and adhere to a surface of the waveguide and redirect light energy to the solar photovoltaic cell, and

wherein the plurality of colored luminescent paints each comprise a solvent selected from the group consisting of acetone, toluene, ethyl acetate, butyl acetate, dimethylformamide, xylene, benzyl alcohol, methylisobutyl ketone, cyclopentanone, dimethyl carbonate, water, and combinations thereof
Although Debije et al. (US 2012/0118381 A1) teaches an energy harvesting system (Figure 5 & Paragraph 0131) comprising:
a waveguide operable for trapping at least some light energy, the waveguide defining a surface and an edge (Figure 5, waveguide);
a photovoltaic cell coupled to the edge of the waveguide (Figure 5, PV);
a colored luminescent paint (Paragraph 0064, 0149 & 0202) wherein the colored luminescent paint is configured to be applied and adhere to the surface of the waveguide and redirect light energy to the photovoltaic cell (Figure 5, dye layer & Paragraph 0131 – its noted that the dye is present in a cross-linked polymer host that’s applied to the top of the waveguide, this reads on the limitation of, “a solidified colored luminescent paint”).
In regards to the limitation that the colored luminescent paint has, “wherein the combination of the pigment component and the first luminophore component defines an absorptive color and a luminescent color of the colored luminescent paint, and wherein the absorptive color and the luminescent color of the colored luminescent paint overlap”.  Applicant discloses that the colored luminescent paint comes in five separate varieties, Red, Orange, Yellow, Green and Blue (Figure 4B) and that one of the materials specifically used is BASF Lumogen F Red 305 (Paragraph 00058).  It’s noted that 
Debije et al. teaches that the colored luminescent paint can be a red paint comprising the material “BASF Lumogen F Red 305” (Paragraph 0064).
A skilled artisan would not have had a reason for the above stated limitations, therefore the educational energy harvesting kit as claimed in claim(s) 20-23 is novel and non-obvious in view of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 24, a skilled artisan would not have found it obvious to have an energy harvesting system comprising:
(a)	a waveguide operable for trapping at least some light energy, the waveguide defining a surface and an edge;
(b)	a photovoltaic cell coupled to the surface or the edge of the waveguide and configured to receive light energy; and 
(c)	a colored luminescent paint having a combination of at least a first luminophore component and a pigment component; 
wherein the colored luminescent paint is configured to: (i) be applied and adhere to the surface of the waveguide, and (ii) redirect light energy to the photovoltaic cell, and 
wherein the combination of the pigment component and the first luminophore component defines an absorptive color and a luminescent color of the colored luminescent paint, and the absorptive color and the luminescent color of the colored luminescent paint overlap; and

Although Debije et al. (US 2012/0118381 A1) teaches an energy harvesting system (Figure 5 & Paragraph 0131) comprising:
a waveguide operable for trapping at least some light energy, the waveguide defining a surface and an edge (Figure 5, waveguide);
a photovoltaic cell coupled to the edge of the waveguide (Figure 5, PV);
a colored luminescent paint (Paragraph 0064, 0149 & 0202) wherein the colored luminescent paint is configured to be applied and adhere to the surface of the waveguide and redirect light energy to the photovoltaic cell (Figure 5, dye layer & Paragraph 0131 – its noted that the dye is present in a cross-linked polymer host that’s applied to the top of the waveguide, this reads on the limitation of, “a solidified colored luminescent paint”).
In regards to the limitation that the colored luminescent paint has, “wherein the combination of the pigment component and the first luminophore component defines an absorptive color and a luminescent color of the colored luminescent paint, and wherein the absorptive color and the luminescent color of the colored luminescent paint overlap”.  Applicant discloses that the colored luminescent paint comes in five separate varieties, Red, Orange, Yellow, Green and Blue (Figure 4B) and that one of the materials specifically used is BASF Lumogen F Red 305 (Paragraph 00058).  It’s noted that the spectra for the red paint “BASF Lumogen F Red 305” inherently has the characteristic of an overlap in absorptive and luminescent color (Figure 4B, Red).
Debije et al. teaches that the colored luminescent paint can be a red paint comprising the material “BASF Lumogen F Red 305” (Paragraph 0064).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.